Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: www.nvsos.gov Amendment to Certificate of Designation After Issuance of Class or Series (PURSUANT TO NRS 78.1955) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955 - After Issuance of Class or Series) 1. Name of corporation: Synovics Pharmaceuticals, Inc . 2. Stockholder approval pursuant to statute has been obtained. 3. The class or series of stock being amended: Series C Convertible Redeemable Preferred Stock 4. By a resolution adopted by the board of directors, the certificate of designation is being amended as follows or the new class or series is: AMENDED AND RESTATED CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF SERIES C CONVERTIBLE REDEEMABLE PREFERRED STOCK OF SYNOVICS PHARMACEUTICALS, INC. (pursuant to the Nevada Revised Statutes) (continued on attachment) 5. Effective date of filing: (optional) (must not be later than 90 days after the certificate is filed) 6. Signature: (required) Signature of Officer Filing Fee: $175.00 IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. Nevada Secretary of Stale NRS Amend Designation - After Revised: 7-1-08 Synovics Pharmaceuticals, Inc., a corporation organized and existing under the laws of the State of Nevada (the Corporation ), hereby certifies that, pursuant to authority vested in the Board of Directors of the Corporation by Article Fourth of the Restated Articles of Incorporation of and approved by a majority of stockholders the Corporation, the following resolution was adopted as of September 11, 2008 by the Board of Directors of the Corporation pursuant to Section 78.1955 of the Nevada Revised Statutes of the State of Nevada: RESOLVED that, pursuant to authority vested in the Board by Article Fourth of the Corporations Restated Articles of Incorporation, out of the total authorized number of 5,000,000 shares of Corporation preferred stock, par value $0.001 per share, there shall be designated a series of 100,000 shares which shall be issued in and constitute a single series to be known as Series C Convertible Redeemable Preferred Stock (hereinafter called the Series C Preferred Stock ). The shares of Series C Preferred Stock have the voting powers, designations, preferences and other special rights, and qualifications, limitations and restrictions thereof set forth below: 1. D
